IN THE SUPREME COURT OF THE STATE OF KANSAS


                                         No. 119,824

                                      STATE OF KANSAS,
                                          Appellee,

                                               v.

                                 EMMANUEL ELIJAH CROSBY,
                                       Appellant.


                               SYLLABUS BY THE COURT

1.
         The crimes in this case, committed within a year of each other, are factually
similar enough to satisfy the "same or similar character" statutory condition set forth in
K.S.A. 22-3202(1) for the purpose of joinder.


2.
         In order to convict a defendant of distribution of a controlled substance under
K.S.A. 2019 Supp. 21-5705(a), the State must present sufficient evidence of possession
as a necessary part of the crime.


3.
         A jury instruction that omits specific facts alleged in the complaint does not
expand the elements of the crime. As long as the elements described by the jury
instruction accurately match the statutory language for the charged offense, there is no
error.




                                               1
        Appeal from Sedgwick District Court; KEVIN J. O'CONNOR, judge. Opinion filed January 15,
2021. Affirmed in part and reversed in part.


        Peter Maharry, of Kansas Appellate Defender Office, was on the brief for appellant.


        Lesley A. Isherwood, assistant district attorney, Marc Bennett, district attorney, and Derek
Schmidt, attorney general, were on the brief for appellee.


The opinion of the court was delivered by


        STEGALL, J.: Emmanuel Crosby was charged with 10 crimes stemming from two
separate incidents on October 15, 2015 and November 1, 2016. Crosby was charged with
felony murder, distribution of a controlled substance, two counts of attempted aggravated
robbery, two counts of criminal possession of a weapon, attempted murder in the second
degree, criminal discharge of a firearm, aggravated battery, and aggravated burglary. The
district court consolidated Crosby's cases, and a jury found Crosby guilty as charged.


        Crosby directly appeals his convictions arguing the district court erred by
consolidating his cases. He also claims there was insufficient evidence to support his
distribution conviction and that the jury instructions on his attempted aggravated robbery,
felony murder, and criminal possession of a firearm charges were erroneous. In the end,
Crosby argues that cumulative error deprived him of his right to a fair trial and that his
convictions must be reversed.


        We reverse Crosby's distribution conviction because the State failed to provide
sufficient evidence of Crosby distributing or intending to distribute the marijuana during
the October 2015 incident. But because we find no other errors, we affirm the rest of
Crosby's convictions.




                                                     2
                       FACTUAL AND PROCEDURAL BACKGROUND


       On October 15, 2015, Crosby was with his friend Diego Larraga when Crosby told
Larraga he wanted some weed. Larraga believed his ex-girlfriend Megan Wells could sell
Crosby some weed, so he called her. Wells confirmed that her boyfriend, David Ingram,
could sell them 2 ounces of weed for $500. So Crosby and Larraga arranged to meet
Wells and Ingram behind a convenience store to carry out the transaction.


       Wells arrived behind the convenience store driving with Ingram in the passenger
seat. Upon arrival, Larraga and Crosby entered the backseat of the vehicle and Wells
started to drive around the block. Crosby asked if he could see the weed, and Ingram
placed a bag on the center console. Crosby said that the weight looked "shaky," but
Ingram assured him it was all there. Larraga and Wells were having a conversation when
they heard Crosby tell Ingram to "give it up." Wells then heard Ingram say "all right, all
right" and turned to see Ingram with his hands up. As Wells tried to put the car in park,
Crosby fired five to six shots into Ingram's head and upper body. Crosby and Larraga
jumped from the vehicle and fled, leaving the drugs behind.


       Ingram died as a result of the gunshot wounds. About an hour later, police
apprehended Larraga and Crosby at Larraga's brother's home. The State brought charges
associated with this incident on October 20, 2015, but they were later dismissed because
the State could not locate a witness.


       Then, on November 1, 2016, Crosby contacted Phillip Saunders about getting a 10
pack of ecstasy. Saunders told Crosby it would cost $60, and the two agreed to meet at a
residence. When Saunders pulled up to the residence, Crosby was already outside of the
residence with a man named Gene Johnson. Saunders remained in his car as the two
approached his window. Johnson showed Saunders a computer that Johnson and Crosby


                                             3
wanted to trade in exchange for the ecstasy pills. Saunders refused the deal and explained
to them that the computer was not worth as much as the ecstasy pills.


       Crosby and Johnson became irritated and started threatening Saunders. Crosby
retrieved a gun from the porch and pointed it at Saunders stating "[w]ell, you're going to
give up what you got." Saunders told Crosby "I'm not giving up nothing." Crosby then
reached into Saunders' car with his free hand, and Saunders pushed Crosby off. Both
Crosby and Johnson started firing as Saunders put the car into reverse and sped off. As
Saunders was driving off, he looked down and realized he had been shot. Saunders drove
to a general store where he was able to get someone to call an ambulance. Saunders
sustained serious injuries from the shooting but survived.


       The next day, the Wichita Police Department identified Crosby as a suspect in
Saunders' shooting. Officers successfully located and apprehended Crosby. Upon arrest,
the arresting officers found eight cartridges of ammunition matching a spent cartridge
casing found in Saunders' vehicle. Police also found a laptop at the residence containing
Crosby's fingerprints.


       Ultimately, the State charged Crosby with 10 crimes between the two incidents.
For the October 15, 2015 incident, the State charged Crosby with first-degree murder,
distribution of a controlled substance, attempted aggravated robbery, and criminal
possession of a firearm. For the November 1, 2016 incident, the State charged Crosby
with attempted aggravated robbery, aggravated burglary, attempted murder in the second
degree, criminal discharge of a firearm, aggravated battery, and criminal possession of a
weapon by a convicted felon.


       Crosby moved to sever the charges. But the court denied this request finding that
the evidence established similar crimes in which Crosby lured individuals into a drug


                                             4
deal to rob them. The court also noted that "joinder is the rule rather than the exception"
and held that Crosby failed to show joinder was prejudicial. Thus, the charges from
October 2015 and November 2016 were consolidated for trial. A jury found Crosby
guilty as charged.


                                                ANALYSIS


       Crosby first challenges the district court's decision to join the cases. A district
court is statutorily permitted to order two or more cases tried together if the crimes
involved could have been joined in a single complaint, information, or indictment. K.S.A.
22-3203. Two or more crimes may be charged in separate counts of the same complaint,
information, or indictment if the crimes: (1) are of the same or similar character; or
(2) are based on the same act or transaction; or (3) are based on two or more acts or
transactions connected together or constituting parts of a common scheme or plan. K.S.A.
22-3202(1). Here, Crosby contends the district court erroneously concluded the crimes
here met the statutory condition of being of the same or similar character. We disagree.


       We review potential joinder errors using a three-step process, applying a different
standard of review at each step.


               "'When analyzing an issue of joinder, an appellate court determines which of the
       three conditions precedent the district court relied on (same or similar character; same act
       or transaction; or two or more acts or transactions connected together or constituting parts
       of a common scheme or plan); whether there is substantial competent evidence to support
       the district court's findings of fact, using a deferential standard; whether the district court
       properly concluded that a condition precedent had been met, using a de novo standard;
       and whether the district court abused its discretion in allowing joinder.'" State v. Cruz,
       297 Kan. 1048, 1054, 307 P.3d 199 (2013) (quoting State v. Gaither, 283 Kan. 671, Syl.
       ¶ 4, 156 P.3d 602 [2007]).




                                                      5
       Crosby does not challenge the district court's factual findings. Rather, Crosby
argues that the legal conclusion should have been that the facts did not establish that the
crimes were of the "same or similar character" or "connected together," an issue over
which we exercise unlimited review. Cruz, 297 Kan. at 1054. Additionally, Crosby
argues the district court abused its discretion in considering judicial economy when
weighing whether joinder was appropriate. We review the district court's decision to join
the cases under an abuse of discretion standard. State v. Ritz, 305 Kan. 956, 961, 389 P.3d
969 (2017).


       First, we disagree with Crosby's argument that the district court erroneously found
that a condition precedent under K.S.A. 22-3202(1) was met. Crosby argues the charges
are not of the same or similar character because the offenses occurred a year apart, were
in different locations, and the crimes were committed with different accomplices.
According to Crosby, beyond generalities inherent in violent crimes, there were
insufficient similarities to warrant consolidation.


       We find Crosby's argument that the time between the October 2015 incident and
the November 2016 incident precludes the court from finding the crimes were of similar
character unpersuasive. Indeed, in the past we have found crimes occurring more than a
year apart were "of the same or similar character." In Cruz, for example, this court found
that two crimes occurring 17 months apart were of the same or similar character. 297
Kan. at 1057. The Cruz court even mentioned that the 17-month interval between the
crimes "pale[d] in comparison" to other cases in which this court found joinder
appropriate. 297 Kan. at 1056-57. See State v. Bunyard, 281 Kan. 392, 403, 133 P.3d 12
(2006) ("[T]he time span between all three incidents occurred within slightly over 1 year
and, accordingly, the time span is not significant for severance considerations."); State v.
Cromwell, 253 Kan. 495, 512, 856 P.2d 1299 (1993) (finding joinder appropriate where




                                              6
four years passed in between the two murders). So we find Crosby's claim that the one-
year time difference makes these crimes dissimilar unpersuasive.


       Crosby correctly notes, however, that the crimes must be factually similar. See
Ritz, 305 Kan. at 964 (holding that an overlap in the crimes charged is not enough to
establish that crimes are of the same or similar character—there must be other factual
similarities). See also State v. Smith-Parker, 301 Kan. 132, 157, 340 P.3d 485 (2014)
("On the first statutory condition, crimes of the same or similar character, we note that
earlier Kansas cases that have held consolidation or joinder to be appropriate have
generally had multiple commonalities, not merely the same classification of one of the
crimes charged."). But while Crosby points out the differences between the two crimes—
different location and different accomplices—he fails to mention the factual similarities.


       Here, both of the victims were drug dealers. During both transactions Crosby
threatened the victims with a firearm and attempted to take the drugs without payment.
And, of course, both drug transactions ended with Crosby firing his weapon at the
victims. The circumstances of Crosby's case remind us of past cases with crimes
involving drug dealer victims, the same type of weapon used, and robbery as a motive—
all leading us to conclude the crimes were of the same or similar character. See State v.
Gaither, 283 Kan. 671, 687, 156 P.3d 602 (2007) (both victims drug dealers; defendant
on quest for drugs during both; both victims shot with 9 mm handgun; both occurred in
private dwellings; five-day time span); State v. Barksdale, 266 Kan. 498, 506-10, 973
P.2d 165 (1999) (both crimes murder; victims killed in similar manner; robbery common
motive); State v. Crawford, 255 Kan. 47, 48, 53-54, 872 P.2d 293 (1994) (both crimes
robbery; victims identified defendant; similar modus operandi). Accordingly, we find the
district court correctly held that Crosby's two crimes were of the same or similar
character.




                                             7
       Having determined that one or more of the statutory conditions were present, this
court must determine whether the district court abused its discretion by consolidating
Crosby's cases. State v. Hurd, 298 Kan. 555, 561, 316 P.3d 696 (2013). A judicial action
constitutes an abuse of discretion if (1) it is arbitrary, fanciful, or unreasonable; (2) it is
based on an error of law; or (3) it is based on an error of fact. State v. Ingham, 308 Kan.
1466, 1469, 430 P.3d 931 (2018). Here, Crosby bears the burden of showing such abuse
of discretion as the party asserting abuse. See State v. Thomas, 307 Kan. 733, 739, 415
P.3d 430 (2018).


       Crosby argues the district court's consideration of judicial economy as a reason for
consolidation was an error of law. Although the district court did briefly discuss joinder
being the rule rather than the exception for the sake of judicial economy, the majority of
the court's discussion centered on the factual similarities between the crimes. The court
found that in Crosby's cases, both victims were lured to a designated location for drug
transactions. The court also noted the use of a telephone to arrange these meetings and
the use of a handgun in both incidents. The court then compared these facts to those in
other cases contemplating joinder before concluding that joinder was proper in Crosby's
case. Thus, we find that Crosby failed to meet his burden of establishing the district court
abused its discretion in consolidating the two cases for trial, after finding that the crimes
were of the same or similar character. As a result, we affirm the district court's order of
consolidation.


There is insufficient evidence to support Crosby's distribution charge.


       Next, Crosby argues that there was insufficient evidence to support his distribution
conviction. Crosby was convicted of distributing 54 to 56 grams of marijuana in
connection with the October 15, 2015 shooting. Crosby claims that the State failed to
produce evidence sufficient to convict Crosby of distribution under K.S.A. 2015 Supp.
21-5705.
                                                8
                  "'When sufficiency of the evidence is challenged in a criminal case, the standard
       of review is whether, after reviewing all the evidence in a light most favorable to the
       prosecution, the appellate court is convinced a rational factfinder could have found the
       defendant guilty beyond a reasonable doubt. Appellate courts do not reweigh evidence,
       resolve evidentiary conflicts, or make witness credibility determinations.'" State v.
       Chandler, 307 Kan. 657, 668, 414 P.3d 713 (2018).


       Before reaching the sufficiency issue, we must discuss an issue of statutory
interpretation raised by the parties. Crosby and the State argue over whether a person
who possesses a drug by receiving a distribution from another can be convicted of
violating K.S.A. 2019 Supp. 21-5705(a). We need not resolve this particular statutory
dispute, however, because under any conceivable theory, possession is an element of the
crime of distribution. Statutory interpretation presents a question of law over which
appellate courts have unlimited review. State v. Downing, 311 Kan. 100, 103, 456 P.3d
535 (2020).


       "And when interpreting a statute, the court begins its 'analysis with the touchstone of
       statutory interpretation: legislative intent. The best and safest rule for discerning this
       intent is the plain language of the statute. Only when the statutory language is unclear or
       ambiguous [does the court] move on to consider tools of statutory construction.'" State v.
       Davis, 312 Kan. 259, 267, 474 P.3d 722 (2020) (quoting State v. Lundberg, 310 Kan.
       165, 170, 445 P.3d 1113 [2019]).


       Under K.S.A. 2019 Supp. 21-5705:


                  "(a) It shall be unlawful for any person to distribute or possess with the intent to
       distribute any of the following controlled substances or controlled substance analogs
       thereof:




                                                       9
              ....


              (4) any hallucinogenic drug designated in subsection (d) of K.S.A. 65-4105,
              subsection (g) of K.S.A. 65-4107 or subsection (g) of K.S.A. 65-4109, and
              amendments thereto."


       Because K.S.A. 2019 Supp. 21-5705(a) includes the alternatives "distribute" or
"possess with the intent to distribute" it raises the question whether a person can ever be
convicted of distribution of a controlled substance without first possessing the controlled
substance as a matter of law. The most natural reading of the statute is that possession is
an assumed prerequisite to distribution. See Black's Law Dictionary, Distribute, 597
(11th ed. 2019) ("To apportion; to divide among several. . . . To arrange by class or order.
. . . To deliver. . . . To spread out; to disperse."); Black's Law Dictionary, Distribution,
597 (11th ed. 2019) ("The act or process of apportioning or giving out."). This reading
gains added force when we look to the statutory definitions of distribution and
possession.


       Distribute is defined as "the actual, constructive or attempted transfer from one
person to another of some item whether or not there is an agency relationship." K.S.A.
2019 Supp. 21-5701(d). This "includes, but is not limited to, sale, offer for sale or any act
that causes some item to be transferred from one person to another." K.S.A. 2019 Supp.
21-5701(d). Possession is defined as "having joint or exclusive control over an item with
knowledge of and intent to have such control or knowingly keeping some item in a place
where the person has some measure of access and right of control." K.S.A. 2019 Supp.
21-5701(q). We conclude it is impossible to "transfer" a controlled substance "from one
person to another" without having "joint or exclusive control over" the controlled
substance first. See K.S.A. 2019 Supp. 21-5701(d); K.S.A. 2019 Supp. 21-5701(q). As a
definitional matter, a person cannot transfer something one does not control. Therefore,




                                                10
in order to convict a defendant of distribution of a controlled substance under K.S.A.
2019 Supp. 21-5705(a), the State must present sufficient evidence of possession as a
necessary part of the crime.


       The evidence here was simply insufficient to establish that Crosby ever possessed
the drugs. The State's evidence established that Crosby and Larraga entered the backseat
of Wells' vehicle with Ingram in the front passenger seat. Once Crosby and Larraga were
inside the vehicle, Crosby asked Ingram if he could see the marijuana. Ingram then
placed the bag of marijuana on the center console. Shortly after, Crosby demanded
Ingram to hand over the bag of marijuana, pointing a gun at Ingram. Crosby then shot
Ingram, and Crosby and Larraga fled the scene leaving the bag of marijuana behind.
After calling the police for help, Wells threw the bag of marijuana still sitting on the
center console into the back of the vehicle. When officers inspected the crime scene, they
found a baggie covered in blood containing 2 ounces of marijuana sitting on a pair of
jeans in the back. Thus, the State failed to establish Crosby actually possessed the bag of
marijuana. Because one must possess the substance in order to distribute it, we find the
evidence insufficient to convict Crosby of distribution.


The jury instructions on Crosby's attempted aggravated robbery, felony murder, and
criminal possession of a firearm charges were not erroneous.

       Crosby also claims the jury instructions given on his robbery, felony murder,
and criminal possession of a firearm charges were erroneous. First, Crosby argues the
jury instructions were overbroad because they contained elements of the crimes charged
not specifically alleged in the complaint. Second, Crosby argues the criminal possession
of a firearm charge associated with the October 15, 2015 shooting was factually
inappropriate. After reviewing both claims we find that the instructions were legally and
factually appropriate.



                                             11
       We review both these jury instruction claims under our normal three step
framework:


              "When analyzing jury instruction issues, we follow a three-step process:


              '(1) determining whether the appellate court can or should review the issue, i.e.,
              whether there is a lack of appellate jurisdiction or a failure to preserve the issue
              for appeal;


              '(2) considering the merits of the claim to determine whether error occurred
              below; and


              '(3) assessing whether the error requires reversal, i.e., whether the error can be
              deemed harmless.'" State v. McLinn, 307 Kan. 307, 317, 409 P.3d 1 (2018).


The district court did not err by giving jury instructions that were broader than the facts
alleged in the complaint.

       Crosby admits he did not properly preserve his first jury instruction issue for
appeal. Thus, we will only reverse if an error occurred and the court is firmly convinced
that the jury would have reached a different verdict if the instruction error had not
occurred. The party claiming a clear error has the burden to show the necessary prejudice.
307 Kan. at 318.


       But first, this court must complete the second step to determine whether an error
occurred. At the second step, this court considers whether the instruction was legally and
factually appropriate. 307 Kan. at 318. Appellate courts use unlimited review to
determine whether an instruction was legally appropriate. State v. Johnson, 304 Kan. 924,
931, 376 P.3d 70 (2016). Here, Crosby argues the instructions were legally inappropriate
because they failed to include specific facts alleged in the State's complaint.



                                                   12
       Generally, a jury instruction on the elements of a crime that is broader than the
charged crime is erroneous. State v. McClelland, 301 Kan. 815, Syl. ¶ 4, 347 P.3d 211
(2015). The charging document sets out the specific offense alleged to inform the
defendant of the nature of the accusation, to permit the development of a defense to meet
that accusation, and to protect against conviction based on facts not contemplated in the
accusation. 301 Kan. 815, Syl. ¶ 4. Accordingly, the State is bound by the wording of its
charging document. 301 Kan. 815, Syl. ¶ 4. And if a jury instruction on the elements of a
crime adds alternate statutory elements that were not contained within the language of the
complaint or information charging the defendant with the crime, the instruction is overly
broad and, thus, erroneous. 301 Kan. 815, Syl. ¶ 5.


       In the final amended information filed by the State, Count One set forth the
offense of felony murder stating:


       "Emmanuel Elijah Crosby did then and there unlawfully kill a human being, to wit:
       David J. Ingram."


       At trial, the jury instruction on felony murder stated:


              "The defendant or another killed David J. Ingram."


       Counts Three and Five of the amended information charged Crosby with
attempted aggravated robbery stating:


       "Emmanuel Elijah Crosby did commit any overt act, to-wit: pointed a gun and demanded
       David J. Ingram to give him the marijuana."


       "Emmanuel Elijah Crosby did commit any overt act, to-wit: pointed a gun at PLS and
       demanded cash."



                                                 13
       At trial, the instructions on attempted aggravated robbery for both charges read:


               "The defendant performed an overt act toward the commission of aggravated
       robbery."


       Counts 4 and 10 of the State's amended information charged Crosby with unlawful
possession of a firearm:


       "Emmanuel Elijah Crosby did then and there unlawfully possess a weapon, to-wit:
       handgun."


       At trial, the court provided the following instruction on Crosby's unlawful
possession of a firearm charges:


               "The defendant possessed a weapon. . . . 'Possession' means having joint or
       exclusive control over an item with knowledge of or intent to have such control."


       Crosby claims the district court committed clear error by failing to include the
same specific facts set forth in the State's charging document. In doing so, Crosby cites to
cases where we found that the instructions were overly broad and erroneous because they
added alternate statutory elements of a crime that were not included in the complaint or
information. See, e.g., State v. Hart, 297 Kan. 494, 508, 301 P.3d 1279 (2013) (finding
overbroad jury instruction requiring crime of indecent liberties be committed with intent
to arouse the sexual desires of the victim or defendant or both, but complaint only alleged
intent to satisfy the sexual desires of the defendant); State v. Trautloff, 289 Kan. 793, 803,
217 P.3d 15 (2009) (jury instructions allowing the jury to convict the defendant of
"displaying or procuring or producing" explicit photographs or videos of a child despite
only being charged with "displaying" such videos was clearly erroneous).




                                                  14
       The instructions here, however, did not contain an alternate statutory element that
was not included within the language of the charged crime. Instead, the instructions
omitted specific facts alleged in the complaint. An omission of specific facts in the
instruction is not an expansion of the elements of the crime. The elements required by the
jury instructions accurately matched the statutory language for the charged offenses.


       Further, the instruction on felony murder was not clearly erroneous because it
included the language that the murder was committed by Crosby "or another." We have
consistently held that the State is not required to charge aiding and abetting in the
charging document to pursue a theory of accomplice liability at trial. See, e.g., State v.
Dupree, 304 Kan. 377, 384-85, 373 P.3d 811 (2016) (Under K.S.A. 2015 Supp. 21-5210
the State is not required to use the words "aiding and abetting" in the charging document
in order to pursue a theory of accomplice liability at trial.). Similarly, the State was not
required to allege overt acts in the complaint charging defendant with attempted
aggravated robbery. State v. Humphrey, 252 Kan. 6, 28, 845 P.2d 592 (1992).


       Thus, we find that the instructions on felony murder, attempted aggravated
robbery, and criminal possession of a firearm charges were legally appropriate. As a
result, we find no error in the district court's instructions on felony murder, attempted
aggravated robbery, and the possession of a firearm charge associated with the November
2016 charge.


The instruction on Crosby's unlawful possession of a firearm charge associated with the
October 15, 2015 shooting was factually appropriate.

       Crosby additionally argues that the instruction on his unlawful possession of a
firearm charge was factually inappropriate because there was no evidence of joint
possession of a firearm. In determining whether an instruction was factually appropriate,
this court must determine whether there was sufficient evidence, viewed in the light most


                                              15
favorable to the requesting party that would have supported the instruction. State v.
Williams, 303 Kan. 585, 598-99, 363 P.3d 1101 (2016). Here, that party is the State.


       Viewing the evidence in the light most favorable to the State, we find that the
instruction was factually appropriate. The State introduced evidence that on October 15,
2015, Crosby and Larraga got into a car with Ingram to complete a drug transaction and
subsequently attempted to rob Ingram. When Ingram failed to comply with Crosby's
request to hand over the marijuana, Crosby shot Ingram multiple times. Crosby's defense
strategy, however, attempted to inculpate Larraga or a third, unidentified individual as the
shooter.


       Given the competing theories of who had the gun, we find that the instruction was
factually appropriate. Thus, we find no error.


Cumulative error does not warrant reversal.


       Lastly, Crosby claims that cumulative error requires reversal. But because we only
find one error, we find no cumulative error. As a result, we affirm Crosby's convictions
of felony murder, attempted aggravated robbery, criminal possession of a firearm,
attempted murder in the second degree, criminal discharge of a firearm, aggravated
battery, attempted aggravated robbery, and aggravated burglary. We reverse Crosby's
distribution of a controlled substance conviction.


       BEIER, J., not participating.
       MICHAEL E. WARD, Senior Judge, assigned.1



1
 REPORTER'S NOTE: Senior Judge Ward was appointed to hear case No. 119,824
under the authority vested in the Supreme Court by K.S.A. 20-2616 to fill the vacancy on
the court by the retirement of Chief Justice Lawton R. Nuss.
                                            16